In a proceeding pursuant to CPLR article 78 to compel respondents to assign petitioner "to Attending Surgical Duties at Harlem Hospital Center”, petitioner appeals from a judgment of the Supreme Court, Westchester County, entered June 30, 1976, which dismissed the petition for failure to state a cause of action. Judgment affirmed, without costs or disbursements. Special Term properly ruled that the "petition fails to state a cause of action in that it does not allege any legal wrong”. Martuscello, J. P., Latham, Shapiro and O’Connor, JJ., concur.